PER CURIAM.
Writ granted; case remanded to the trial court. Because the trial court ruled the defense expert’s testimony regarding aural/spectrographic voice identification inadmissible before the state presented any evidence of such testimony’s claimed lack of reliability, the present record does not provide this Court with an adequate basis for determining whether the trial judge properly exercised his gate-keeping function under Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 589, 113 S.Ct. 2786, 2795, 125 L.Ed.2d 469 (1993), despite evidence presented by defendant that voice identification analysis has been *1087subjected to peer review and publication, has a known error rate, and has a degree of acceptance in the relevant scientific community.
Accordingly, we reverse the ruling below, and remand the matter to the district court to afford the state the opportunity to present any evidence it may have which might call the admissibility of testimony regarding aural/spectrographic analysis into question and for the court to rule anew on the admissibility of the evidence at trial.
KNOLL, J., would deny the writ.